Citation Nr: 0910464	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for claimed dizziness, 
to include as secondary to service-connected cervical 
myositis.  

2.  Entitlement to service connection for claimed peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected dorsolumbar myositis.  

3.  Entitlement to service connection for claimed peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected dorsolumbar myositis.  

4.  Entitlement to an increased rating in excess of 20 
percent for the service-connected cervical myositis.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from March 1976 to March 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO.  

If a claim has been placed in appellate status by the filing 
of a notice of disagreement (NOD), the Board must remand the 
claim to the RO for preparation of a statement of the case 
(SOC) as to that claim.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

The Board's March 2003 remand noted that, in February 2002, a 
Supplemental Statement of the Case (SSOC) reopened the claim 
for service connection for somatization disorder and then 
denied the claim.  

The Board observed that a May 2002 statement submitted by the 
Veteran's representative constituted a NOD.  As a result, the 
Board in March 2003 directed the RO to furnish the Veteran 
and his representative a SOC and provide them an opportunity 
to submit a substantive appeal within the requisite 60-day 
period.  

An SOC concerning the issue of service connection for 
somatization disorder was mailed to the Veteran in April 
2005.  However, the Veteran did not respond with a timely 
Substantive Appeal as to this matter.  Therefore, this matter 
is not before the Board for the purpose of appellate 
consideration.  



FINDINGS OF FACT

1.  The Veteran currently is shown to have a separately 
ratable disease process manifested by dizziness that is due 
to any event or incident of his active service or is caused 
or aggravated by a service-connected disability.  

2.  The Veteran currently is not shown to have a separately 
ratable disease process manifested by lower extremity 
peripheral neuropathy that is due any event or incident of 
his active service or is caused or aggravated by service-
connected disability.  

3.  The service-connected cervical spine disability is not 
shown to be productive of an actual limitation of motion or a 
function loss due to pain manifested by restriction of 
forward flexion to 15 degrees or less; intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; or a separately ratable cervical spine 
neurological impairment.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
dizziness due to disease or injury that was incurred in or 
aggravated by active service or proximately due to or the 
result of a service-connected disability; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.310 (2008).  

2.  The Veteran does not have a disability manifested by 
peripheral neuropathy of the either lower extremity due to 
disease or injury that was incurred in or aggravated by 
active service or was proximately due to a service-connected 
disability; nor may any be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2008).  

3.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected cervical 
myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5021, 5237 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With respect to the claims of entitlement to service 
connection for dizziness and bilateral peripheral neuropathy 
of the lower extremities (both secondary to the Veteran's 
service-connected cervical and dorsolumbar myositis), the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  

VA notified the Veteran in July 2005 correspondence and as 
part of a February 2006 SOC of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The March 2006 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the United States Court 
of Appeals for Veterans Appeals (Court) recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the July 2005 VCAA 
letter did not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the Veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

There is no showing of any defect in notifying or assisting 
the Veteran that reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  


Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Finally, it is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The service-connected cervical myositis is currently 
evaluated as 20 percent disabling under Diagnostic Codes 
(Codes) 5021 and 5237.  See September 2005 rating decision.  
This rating is based on limitation of motion or restriction 
of function.  

In cases, such as this, the Board must address, in 
conjunction with the otherwise applicable Code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

The Rating Schedule in this regard provides that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  

Here, as intervertebral disc syndrome, concerning the 
cervical portion of the spine, has been diagnosed, this 
regulation may be considered for application in this case.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), the service-connected 
cervical spine condition is currently rated with or without 
symptoms such as pain (whether or not it radiates), stiffness 
or aching in the area of the spine affected by residuals of 
injury or disease.  

For the service-connected cervical spine disability, a 20 
percent rating requires cervical spine forward flexion 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less or with favorable 
ankylosis of the cervical spine.  A 40 percent rating is 
warranted when unfavorable ankylosis of the entire cervical 
spine is present.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion and 
extension of the cervical spine is from 0 to 45 degrees, 
normal lateral flexion is from 0 to 45 degrees, and normal 
rotation is from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate 
V.  Here, ankylosis of the cervical spine is clearly not 
shown.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated based on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
for chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  

Note (1):  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  


Factual Background

The reports of the July 1975 enlistment examination and 
January 1979 separation examination show that clinical 
evaluation of the Veteran was normal on each occasion.  
Complaints or findings of dizziness or peripheral neuropathy 
were not identified.  

The Veteran is shown to have complained of dizziness for a 
period of three weeks in July 1977; he indicated that this 
resulted from his incurring a head injury as a result of a 
fall.  He also complained of dizziness in November 1978 for a 
period of one day.  Hypertensive episode was diagnosed at 
that time.  

A December 1980 VA medical record shows that the Veteran 
voices complaints of dizziness.  Dizzy spells and syncope 
were diagnosed.  

A January 1986 private X-ray report shows findings of 
cervical spine spondylotic changes at the C4-C5 vertebral 
bodies.  

A January 1987 private neurologic report shows reports of 
continuing episodes of dizziness.  He also complained of 
having diminished sensation in essentially his entire left 
lower extremity.  The examining neurologist opined that the 
Veteran had a micturition syncope in 1977 and fell down 
incurring a head injury.  He added that this led to the 
Veteran's complaints of persistent headaches and dizzy 
spells.  

A January 1990 private psychiatric report includes a 
diagnosis of dizzy spells, cause undetermined.  

A March 2002 VA outpatient treatment record shows a diagnosis 
of cervical spine degenerative joint disease.  

In June 2005, the Veteran submitted claims of service 
connection for dizziness and numbness/cramps of both legs and 
for an increased rating for his service-connected cervical 
spine disability.  

An August 2005 letter from a private physician shows that the 
Veteran had complaints of severe persistent dizzy spells, 
cervical pain, pain in the legs and paresthesias.  MRI 
(magnetic resonance imaging) testing was noted to have 
revealed cervical spine intervertebral disc disease.  

The report of a September 2005 VA orthopedic examination 
shows that the examiner was afforded an opportunity to review 
the Veteran's claims file that included a finding of cervical 
spine degenerative disc disease.  The Veteran complained of 
cervical pain with radiation into his right shoulder.  He 
also complained of numbness and cramps of the lower 
extremities.  

The examination revealed findings of normal 
cervicothoracolumbar spine, upper and lower limbs, and 
posture and gait.  The cervical spine range of motion 
findings were recorded as follows:  forward flexion from 0 to 
20 degrees; extension from 0 to 10 degrees; bilateral lateral 
flexion from 0 to 20 degrees; and bilateral lateral rotation 
from 0 to 70 degrees.  

The VA examiner also commented that, when putting on his 
shirt and moving his neck, the Veteran seemed to exhibit a 
greater range of motion than that shown on earlier motion 
testing.  The examiner opined that he could not, without 
resorting to speculation, state of the Veteran was 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use of the cervical spine.  A 
finding of palpable cervical paravertebral muscle spasm was 
noted.  No postural abnormalities of the cervical spine were 
present.  

A VA neurologic examination showed diminished pinprick and 
smooth sensation on the left leg, not following any specific 
dermatomal pattern (nonradicular).  A normal sensory 
examination on the right was noted.  The Veteran informed the 
examiner that his physicians had verbally instructed him to 
have two to three hours of bed rest when he suffered from 
acute pain.  The diagnoses included that of cervical 
myositis.  

The report of a VA peripheral nerves examination, conducted 
in September 2005, shows that the Veteran complained of 
having bilateral leg numbness and cramps in his lower 
extremities due to his service-connected cervical and lumbar 
myositis.  

On examination, there was no motor deficit, and the calves 
were symmetrically equal with good muscle bulk.  Sensory 
testing showed a decreased pinprick and touch of the left leg 
compared to the right, but in a diffuse pattern without 
dermatomal neuropathic or radiculopathic pattern.  Neither 
muscle wasting nor atrophy was observed.  No paralysis, 
neuritis or neuralgia was shown on examination.  
Electromyography (EMG)/nerve conduction velocity (NCV) 
testing was accomplished.  The needle EMG findings of both 
lower extremities were shown to reveal normal findings.  The 
diagnoses included that of no clinical or neurological signs 
to suggest a neuropathy or radiculopathy in the lower 
extremities.  

The VA examiner also noted that no electrodiagnostic evidence 
of a radiculopathy in the lower extremities.  In addition, it 
was reported that no objective neuropathophysiological 
explanation for the Veteran's subjective complaints of 
numbness and cramps in his lower extremities was shown, and 
no causal relationship could be established with his service-
connected cervical and lumbar myositis.  

The VA examiner also conducted a September 2005 VA 
miscellaneous neurological disorder examination.  The Veteran 
complained of dizziness problems as relating to his service-
connected cervical and lumbar myositis.  

The examiner commented that headaches, which recurred almost 
every day, might be accompanied by dizziness.  Headaches, 
having a definite cervicogenic component and related to the 
Veteran's service-connected cervical myositis, was diagnosed.  
The examiner added that the complaints of dizziness were a 
component of the headaches.  


Service Connection

Dizziness

Following thorough review of the evidentiary record, the 
Board finds that service connection for a separately ratable 
disability manifested by dizziness  is not warranted in this 
case.  

The post service evidence shows ongoing complaints of 
dizziness, but the September 2005 VA examination provided a 
separate diagnosis of headaches as secondary to the service-
connected cervical myositis) and an opinion  that the claimed 
dizziness was a "component" of his headaches.  In other 
words, the VA examiner did not identify another distinct 
disease process of which the dizziness was a manifestation.  
Thus, on this record, the Veteran's manifestations of 
dizziness are rated as part of the service-connected headache 
disability.  The Veteran in this regard has not presented any 
medical evidence to support his claim of service connection.  

Without competent evidence of a separately ratable 
disability, as a layperson he is not competent to establish 
this by his own assertions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, as the preponderance of 
the evidence is against the claim, the appeal must be denied.  


Peripheral Neuropathy of the Right and Left Lower Extremity

The Veteran asserts having diminished sensation in the lower 
extremities as well as paresthesias and numbness.  However, 
the VA examiner who conducted the September 2005 examination 
commented that EMG testing of both lower extremities revealed 
normal findings.  The examiner specifically opined that he 
had observed no clinical or neurological signs suggestive of 
either neuropathy or radiculopathy of either lower extremity.  
The examiner added that the Veteran's complaints were not 
consistent with an objective pattern that could be explained 
on medical basis and that no causal relationship with his 
service-connected cervical or lumbar myositis could be found.

In summary, the medical evidence does not show that the 
Veteran has a current disability manifested by peripheral 
neuropathy of either lower extremity that can be causally 
linked to a documented event in service or any service-
connected disability.  

Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, claim of service connection for claimed 
peripheral neuropathy of either lower extremity on a direct 
or  secondary to basis must be denied on this record.  

The Veteran again is not shown to have any expertise or 
training in the field of medicine.  As such, he is not 
competent to offer an opinion which requires such specialized 
training.  Espiritu, supra.  


Increased Rating

Cervical Myositis

A careful review of the record does not provide sufficient 
medical evidence to warrant the assignment of a rating in 
excess of 20 percent for the Veteran's service-connected 
cervical myositis.  

On VA orthopedic examination conducted in September 2005 
showed findings of forward flexion from 0 to 20 degrees, 
extension from 0 to 10 degrees, right and left lateral 
flexion from 0 to 20 degrees, and right and left lateral 
rotation from 0 to 70 degrees.  The combined range of motion 
equaled 210 degrees.  

Pursuant to the General Rating Formula, Diagnostic Code 5237, 
with forward flexion of the cervical spine greater than 15 
degrees and less than 30 degrees a 20 percent rating is for 
assignment.  

In order to justify the assignment of a 30 percent rating 
forward flexion need to limited to 15 degrees or less.  Such 
range of cervical spine limitation of motion is clearly not 
documented.  

The evidence also does not show findings consistent with 
ankylosis of the entire cervical spine for rating purposes.  

As indicated, cervical spine intervertebral disc disease is 
reported.  See August 2005 private medical evidence.  While 
the Veteran provided a history in September 2005 of his being 
ordered by a physician to confine himself to bed for 2 to 3 
hours when he suffered from acute pain, the medical evidence 
does not show any documented incapacitating episodes as 
defined in the rating criteria, i.e., no physician is shown 
to have in fact ordered bed rest.  

While the September 2005 VA examination noted the presence of 
a palpable cervical paravertebral muscle spasm, there was no 
weakness of the upper extremities.  His muscle strength was 
graded as 5/5.  Also, neither postural abnormality nor fixed 
deformity of the cervical spine was demonstrated.  

The evidence also does not reflect that a diagnosis of 
radiculopathy due to the cervical spine disability that would 
be support the finding of a separate and distinct 
neurological disability.  

In addressing this increased rating claim, the Board has 
considered the fact that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  




ORDER

Service connection for claimed dizziness, to include as 
secondary to service-connected cervical myositis, is denied.  

Service connection for claimed peripheral neuropathy of the 
right lower extremity, to include as secondary to service-
connected dorsolumbar myositis, is denied.  

Service connection for claimed peripheral neuropathy of the 
left lower extremity, to include as secondary to service-
connected dorsolumbar myositis, is denied.  

An increased rating in excess of 20 percent for the service-
connected cervical spine disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


